                                                             1 Thomas C. Hurrell, State Bar No. 119876
                                                               E-Mail: thurrell@hurrellcantrall.com
                                                             2 Charles Phan, State Bar No. 254371
                                                               E-Mail: cphan@hurrellcantrall.com
                                                             3 HURRELL CANTRALL LLP
                                                               300 South Grand Avenue, Suite 1300
                                                             4 Los Angeles, California 90071
                                                               Telephone: (213) 426-2000
                                                             5 Facsimile: (213) 426-2020
                                                             6 Attorneys for Defendants COUNTY OF RIVERSIDE (sued correctly as County of
                                                               Riverside and also sued incorrectly and served as Riverside County Sheriff’s
                                                             7 Department), DEPUTY GORDON MITCHELL, DEPUTY SETH MANNIE, and
                                                               DEPUTY JUSTIN TIBBETTS
                                                             8
                                                                                    UNITED STATES DISTRICT COURT
                                                             9
                                                                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                            10
                                                            11
                                                               DEMAJAY WILLIAMS, an individual;          LEAD CASE NO.: 5:19-cv-00397-
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                            12 D.W., a minor by and through her          JGB-SHKx
                          LOS ANGELES, CALIFORNIA 90071




                                                               guardian ad litem Desiree Renee
                             TELEPHONE (213) 426-2000




                                                            13 Wilson; J.W., a minor by and through      Consolidated With Case Nos.:
                                                               her guardian ad litem Danielle Banks;     5:19-cv-00405-JGB-SHKx
                                                            14 and TAMMY JOHNSON WILLIAMS,               5:19−cv-00864-JGB-SHKx
                                                               an individual,
                                                            15
                                                                            Plaintiffs,                  Assigned to Hon. Jesus G. Bernal,
                                                            16                                           Courtroom “1”
                                                                     v.
                                                            17                                           Discovery Magistrate: Hon. Shashi H.
                                                               KOHL’S DEPARTMENT STORES,                 Kewalramani, Courtroom “3” or “4”
                                                            18 INC., a Delaware corporation; KOHL’S
                                                               ILLINOIS, INC., a Nevada corporation;     DISCOVERY MATTER
                                                            19 COUNTY OF RIVERSIDE, a
                                                               California municipal entity;              STIPULATED PROTECTIVE
                                                            20 RIVERSIDE COUNTY SHERIFF’S                ORDER
                                                               DEPARTMENT, a California
                                                            21 municipal entity; DEPUTY GORDON
                                                               MITCHELL, an individual; DEPUTY           Trial Date:        6/02/20
                                                            22 JUSTIN TIBBETTS, an individual; and
                                                               DOES 1-30, inclusive,
                                                            23                                           NOTE: CHANGES MADE BY
                                                                            Defendants.                  COURT
                                                            24
                                                               LARISA WASHINGTON; individually
                                                            25 and as Successor-in-Interest to THE
                                                               ESTATE OF RODERICK D.
                                                            26 WILLIAMS, JR.,
                                                            27             Plaintiffs,
                                                            28       v.
                                                             1
                                                               KOHL’S DEPARTMENT STORES,
                                                             2 INC.; COUNTY OF RIVERSIDE AND
                                                               DOES 1-50, inclusive,
                                                             3
                                                                          Defendants.
                                                             4
                                                             5 AND CONSOLIDATED CASES
                                                             6
                                                             7
                                                             8 1.      A.    PURPOSES AND LIMITATIONS
                                                             9         Discovery in this action is likely to involve production of confidential,
                                                            10 proprietary, or private information for which special protection from public
                                                            11 disclosure and from use for any purpose other than prosecuting this litigation maybe
HURRELL CANTRALL LLP




                                                            12 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 enter the following Stipulated Protective Order. The parties acknowledge that this
                             TELEPHONE (213) 426-2000




                                                            14 Order does not confer blanket protections on all disclosures or responses to
                                                            15 discovery and that the protection it affords from public disclosure and use extends
                                                            16 only to the limited information or items that are entitled to confidential treatment
                                                            17 under the applicable legal principles. The parties further acknowledge, as set forth in
                                                            18 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                            19 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                            20 procedures that must be followed and the standards that will be applied when a party
                                                            21 seeks permission from the court to file material under seal
                                                            22         B.    GOOD CAUSE STATEMENT
                                                            23         Plaintiff and defendants may produce certain documents or provide testimony
                                                            24 in this case that contain personal medical, employment or financial information.
                                                            25 Such information may implicate the privacy interests of the parties and are properly
                                                            26 protected through a Fed. R. Civ. P. 26(c) protective order. Seattle Times Co. v.
                                                            27 Rhinehart, 467 U.S. 20, 35 n.21 (1984) (“Rule 26(c) includes among its express
                                                            28 purposes the protection of a ‘party or person from annoyance, embarrassment,

                                                                                                          -2-
                                                             1 oppression or undue burden or expense.’ Although the Rule contains no specific
                                                             2 reference to privacy or to other rights or interests that may be implicated, such
                                                             3 matters are implicit in the broad purpose and language of the Rule.”); Soto v. City of
                                                             4 Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995) (a party’s privacy rights are to be
                                                             5 protected through a “carefully crafted protective order.”)
                                                             6         This action is a l s o likely to involve t h e d i s c l o s u r e o f d o c u m e n t s
                                                             7 relating to law enforcement activities and training, which are
                                                             8 c o n f i d e n t i a l a n d proprietary information for which special protection from
                                                             9 public disclosure and from use for any purpose other than prosecution of this action
                                                            10 is warranted. The materials and information subject to this stipulated protective
                                                            11 order are generally unavailable to the public, or which maybe privileged or
                                                            12 otherwise protected from disclosure under state or federal statutes, court rules,
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 case decisions, or common law. Accordingly, to expedite the flow of information,
                             TELEPHONE (213) 426-2000




                                                            14 to facilitate the prompt resolution of disputes over confidentiality of discovery
                                                            15 materials, to adequately protect information the parties are entitled to keep
                                                            16 confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                            17 such material in preparation for and in the conduct of trial, to address their handling
                                                            18 at the end of the litigation, and serve the ends of justice, a protective order for such
                                                            19 information is justified in this matter. It is the intent of the parties that information
                                                            20 will not be designated as confidential for tactical reasons and that nothing be so
                                                            21 designated without a good faith belief that it has been maintained in a confidential,
                                                            22 non-public manner, and there is good cause why it should not be part of the public
                                                            23 record of this case.
                                                            24 2.      DEFINITIONS
                                                            25         2.1    Action: This pending consolidated federal action.
                                                            26         2.2    Challenging Party: a Party or Non-Party that challenges the
                                                            27 designation of information or items under this Order.
                                                            28         2.3    “CONFIDENTIAL” Information or Items: information (regardless of

                                                                                                               -3-
                                                             1 how it is generated, stored or maintained) or tangible things that qualify for
                                                             2 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                             3 the Good Cause Statement.
                                                             4         2.4   Counsel:     Outside Counsel of Record and House Counsel (as well
                                                             5 as their support staff).
                                                             6         2.5   Designating Party: a Party or Non-Party that designates information or
                                                             7 items that it produces in disclosures or in responses to discovery as
                                                             8 “CONFIDENTIAL.”
                                                             9         2.6   Disclosure or Discovery Material: all items or information, regardless
                                                            10 of the medium or manner in which it is generated, stored, or maintained (including,
                                                            11 among other things, testimony, transcripts, and tangible things), that are produced or
                                                            12 generated in disclosures or responses to discovery in this matter.
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13         2.7   Expert: a person with specialized knowledge or experience in a matter
                             TELEPHONE (213) 426-2000




                                                            14 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                            15 an expert witness or as a consultant in this Action.
                                                            16         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                            17 House Counsel does not include Outside Counsel of Record or any other outside
                                                            18 counsel.
                                                            19         2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                            20 other legal entity not named as a Party to this action.
                                                            21         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                            22 party to this Action but are retained to represent or advise a party to this Action and
                                                            23 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                            24 which has appeared on behalf of that party, and includes support staff.
                                                            25         2.11 Party: any party to this Action, including all of its officers, directors,
                                                            26 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                            27 support staffs).
                                                            28         2.12 Producing Party: a Party or Non-Party that produces Disclosure or

                                                                                                          -4-
                                                             1 Discovery Material in this Action.
                                                             2        2.13 Professional Vendors:       persons or entities that provide litigation
                                                             3 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                             4 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                             5 and their employees and subcontractors.
                                                             6        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                             7 designated as “CONFIDENTIAL.”
                                                             8        2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                             9 Material from a Producing Party.
                                                            10 3.     SCOPE
                                                            11        The protections conferred by this Stipulation and Order cover not only
                                                            12 Protected Material (as defined above), but also (1) any information copied or
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                             TELEPHONE (213) 426-2000




                                                            14 compilations of Protected Material; and (3) any testimony, conversations, or
                                                            15 presentations by Parties or their Counsel that might reveal Protected Material.
                                                            16        Any use of Protected Material at trial shall be governed by the orders of the
                                                            17 trial judge. This Order does not govern the use of Protected Material at trial.
                                                            18 4.     DURATION
                                                            19
                                                            20        Once a case proceeds to trial, information that was designated as
                                                            21 CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
                                                            22 exhibit at trial becomes public and will be presumptively available to all members of
                                                            23 the public, including the press, unless compelling reasons supported by specific
                                                            24 factual findings to proceed otherwise are made to the trial judge in advance of the
                                                            25 trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
                                                            26 Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
                                                            27 discovery from “compelling reasons” standard when merits-related documents are
                                                            28 part of court record). Accordingly, the terms of this Order do not extend beyond the

                                                                                                         -5-
                                                             1 commencement of the trial as to the Protected Material used or introduced as an
                                                             2 exhibit at trial.
                                                             3         Even after final disposition of this litigation, the confidentiality obligations
                                                             4 imposed by this Order shall remain in effect until a Designating Party agrees
                                                             5 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                             6 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                             7 or without prejudice; and (2) final judgment herein after the completion and
                                                             8 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                             9 including the time limits for filing any motions or applications for extension of time
                                                            10 pursuant to applicable law.
                                                            11 5.      DESIGNATING PROTECTED MATERIAL
                                                                       5.1    Exercise of Restraint and Care in Designating Material for Protection.
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13         Each Party or Non-Party that designates information or items for protection
                             TELEPHONE (213) 426-2000




                                                            14 under this Order must take care to limit any such designation to specific material
                                                            15 that qualifies under the appropriate standards. The Designating Party must designate
                                                            16 for protection only those parts of material, documents, items, testimony or oral
                                                            17 or written communications that qualify so that other portions of the material,
                                                            18 documents, items, or communications for which protection is not warranted are not
                                                            19 swept unjustifiably within the ambit of this Order.
                                                            20         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                            21 that are shown to be clearly unjustified or that have been made for an improper
                                                            22 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                            23 unnecessary expenses and burdens on other parties) may expose the Designating
                                                            24 Party to sanctions.
                                                            25         If it comes to a Designating Party’s attention that information or items that it
                                                            26 designated for protection do not qualify for protection, that Designating Party must
                                                            27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                            28         5.2    Manner and Timing of Designations. Except as otherwise provided in

                                                                                                           -6-
                                                             1 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                             2 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                             3 under this Order must be clearly so designated before the material is disclosed or
                                                             4 produced.
                                                             5        Designation in conformity with this Order requires:
                                                             6        (a)    for information in documentary form (e.g., paper or electronic
                                                             7 documents, but excluding transcripts of depositions or other pretrial or trial
                                                             8 proceedings), that the Producing Party affix at a minimum, the legend
                                                             9 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                            10 contains protected material. If only a portion or portions of the material on a page
                                                            11 qualifies for protection, the Producing Party also must clearly identify the protected
                                                            12 portion(s) (e.g., by making appropriate markings in the margins).
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13        A Party or Non-Party that makes original documents available for inspection
                             TELEPHONE (213) 426-2000




                                                            14 need not designate them for protection until after the inspecting Party has indicated
                                                            15 which documents it would like copied and produced. During the inspection and
                                                            16 before the designation, all of the material made available for inspection shall be
                                                            17 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                            18 documents it wants copied and produced, the Producing Party must determine which
                                                            19 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                            20 producing the specified documents, the Producing Party must affix the
                                                            21 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                            22 portion or portions of the material on a page qualifies for protection, the Producing
                                                            23 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                            24 markings in the margins).
                                                            25        (b) for testimony given in depositions that the Designating Party identify the
                                                            26 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                            27 protected testimony.
                                                            28        (c) for information produced in some form other than documentary and for

                                                                                                         -7-
                                                             1 any other tangible items, that the Producing Party affix in a prominent place on the
                                                             2 exterior of the container or containers in which the information is stored the legend
                                                             3 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                             4 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                             5 portion(s).
                                                             6         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                             7 failure to designate qualified information or items does not, standing alone, waive
                                                             8 the Designating Party’s right to secure protection under this Order for such material.
                                                             9 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                            10 efforts to assure that the material is treated in accordance with the provisions of this
                                                            11 Order.
                                                            12 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                             TELEPHONE (213) 426-2000




                                                            14 designation of confidentiality at any time that is consistent with the Court’s
                                                            15 Scheduling Order.
                                                            16         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                            17 resolution process under Local Rule 37.1 et seq.
                                                            18         6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                            19 the Designating Party. Frivolous challenges, and those made for an improper
                                                            20 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                            21 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                            22 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                            23 continue to afford the material in question the level of protection to which it is
                                                            24 entitled under the Producing Party’s designation until the Court rules on the
                                                            25 challenge.
                                                            26 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                            27         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                            28 disclosed or produced by another Party or by a Non-Party in connection with this

                                                                                                          -8-
                                                             1 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                             2 Protected Material may be disclosed only to the categories of persons and under the
                                                             3 conditions described in this Order. When the Action has been terminated, a
                                                             4 Receiving Party must comply with the provisions of section 13 below (FINAL
                                                             5 DISPOSITION).
                                                             6        Protected Material must be stored and maintained by a Receiving Party at a
                                                             7 location and in a secure manner that ensures that access is limited to the persons
                                                             8 authorized under this Order.
                                                             9        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                            10 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                            11 Receiving Party may disclose any information or item designated
                                                            12 “CONFIDENTIAL” only to:
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                             TELEPHONE (213) 426-2000




                                                            14 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                            15 to disclose the information for this Action;
                                                            16        (b)    the officers, directors, and employees (including House Counsel) of
                                                            17 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                            18        (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                            19 disclosure is reasonably necessary for this Action and who have signed the
                                                            20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                            21        (d)    the court and its personnel;
                                                            22        (e)    court reporters and their staff;
                                                            23        (f)    professional jury or trial consultants, mock jurors, and Professional
                                                            24 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                            25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                            26        (g) the author or recipient of a document containing the information or a
                                                            27 custodian or other person who otherwise possessed or knew the information;
                                                            28        (h) during their depositions, witnesses, and attorneys for witnesses, in the

                                                                                                            -9-
                                                             1 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                             2 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                             3 not be permitted to keep any confidential information unless they sign the
                                                             4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                             5 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                             6 deposition testimony or exhibits to depositions that reveal Protected Material maybe
                                                             7 separately bound by the court reporter and may not be disclosed to anyone except as
                                                             8 permitted under this Stipulated Protective Order; and
                                                             9         (i)   any mediator or settlement officer, and their supporting personnel,
                                                            10 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                            11 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                       IN OTHER LITIGATION
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13         If a Party is served with a subpoena or a court order issued in other litigation
                             TELEPHONE (213) 426-2000




                                                            14 that compels disclosure of any information or items designated in this Action as
                                                            15 “CONFIDENTIAL,” that Party must:
                                                            16         (a)   promptly notify in writing the Designating Party. Such notification
                                                            17 shall include a copy of the subpoena or court order;
                                                            18         (b) promptly notify in writing the party who caused the subpoena or order to
                                                            19 issue in the other litigation that some or all of the material covered by the subpoena
                                                            20 or order is subject to this Protective Order. Such notification shall include a copy of
                                                            21 this Stipulated Protective Order; and
                                                            22         (c)   cooperate with respect to all reasonable procedures sought to be
                                                            23 pursued by the Designating Party whose Protected Material may be affected.
                                                            24         If the Designating Party timely seeks a protective order, the Party served with
                                                            25 the subpoena or court order shall not produce any information designated in this
                                                            26 action as “CONFIDENTIAL” before a determination by the court from which the
                                                            27 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                            28 permission. The Designating Party shall bear the burden and expense of seeking

                                                                                                          -10-
                                                             1 protection in that court of its confidential material and nothing in these provisions
                                                             2 should be construed as authorizing or encouraging a Receiving Party in this Action
                                                             3 to disobey a lawful directive from another court.
                                                             4 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                             5        PRODUCED IN THIS LITIGATION
                                                             6        (a)     The terms of this Order are applicable to information produced by a
                                                             7 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                             8 produced by Non-Parties in connection with this litigation is protected by the
                                                             9 remedies and relief provided by this Order. Nothing in these provisions should be
                                                            10 construed as prohibiting a Non-Party from seeking additional protections.
                                                            11        (b)     In the event that a Party is required, by a valid discovery request, to
                                                            12 produce a Non-Party’s confidential information in its possession, and the Party is
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 subject to an agreement with the Non-Party not to produce the Non-Party’s
                             TELEPHONE (213) 426-2000




                                                            14 confidential information, then the Party shall:
                                                            15        (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                            16 some or all of the information requested is subject to a confidentiality agreement
                                                            17 with a Non-Party;
                                                            18        (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                            19 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                            20 specific description of the information requested; and
                                                            21        (3)    make the information requested available for inspection by the Non-
                                                            22 Party, if requested.
                                                            23        (c) If the Non-Party fails to seek a protective order from this court within 14
                                                            24 days of receiving the notice and accompanying information, the Receiving Party
                                                            25 may produce the Non-Party’s confidential information responsive to the discovery
                                                            26 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                            27 not produce any information in its possession or control that is subject to the
                                                            28 confidentiality agreement with the Non-Party before a determination by the court.

                                                                                                          -11-
                                                             1         Absent a court order to the contrary, the Non-Party shall bear the
                                                             2 burden and expense of seeking protection in this court of its Protected Material.
                                                             3 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                             4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                             5 Protected Material to any person or in any circumstance not authorized under this
                                                             6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                             7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                             8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                             9 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                            10 and (d) request such person or persons to execute the “Acknowledgment and
                                                            11 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13               OTHERWISE PROTECTED MATERIAL
                             TELEPHONE (213) 426-2000




                                                            14         Pursuant to Fed. R. Civ. P. 26(b)(5)(B) and Fed. R. Evid. 502, the inadvertent
                                                            15 production of privileged documents and data pursuant to this Order shall not result
                                                            16 in the waiver of any applicable privileges as to those documents and data. Also, the
                                                            17 inadvertent production of privileged documents or data under this Order shall not
                                                            18 result in the waiver of any applicable privileges as to those documents and data in
                                                            19 any other Federal or State proceeding. Any privileged material inadvertently
                                                            20 disclosed shall be and remain the property of the Producing Party.
                                                            21         (a)   If a Producing Party determines that it has produced a document or data
                                                            22 to which it wishes to assert a claim of privilege, it shall notify the Receiving Party
                                                            23 promptly of its claim. As part of the notification, the Producing Party shall identify,
                                                            24 by Bates number(s) if possible, the document(s) or data as to which the Disclosing is
                                                            25 asserting a claim of privilege.
                                                            26         (b)   A Receiving Party shall notify the Producing Party upon identification
                                                            27 of any document(s) or data that reasonably appears to be potentially privileged.
                                                            28 Such notification shall not waive the party's ability to challenge any assertion of

                                                                                                          -12-
                                                             1 privilege made by the Producing Party as to the identified document(s) or data. As
                                                             2 part of the notification, the Receiving Party shall identify, by Bates Number(s) if
                                                             3 possible, the document(s) or data at issue. The Receiving Party shall segregate the
                                                             4 specified document(s) or data, as well as any copies thereof, from any other
                                                             5 materials, and the Receiving Party shall not use the information in the potentially
                                                             6 privileged document(s) or data, except as provided by Fed. R. Civ. P. 26(b)(5)(B),
                                                             7 for a period of 14 days after the date on which the Receiving Party notifies the
                                                             8 Producing Party. Within that 14-day period, or any other period of time agreed to by
                                                             9 the parties, the Producing Party shall determine whether it will assert a claim of
                                                            10 privilege as to the identified document(s) or data, and it shall notify the Receiving
                                                            11 Party counsel of its determination.
                                                                       (c)   Upon receiving notice of a claim of privilege by the Producing Party
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 regarding a produced document or data, the Receiving Party shall segregate, in
                             TELEPHONE (213) 426-2000




                                                            14 accordance with Fed. R. Civ. P. 26(b)(5)(B), the specified document or data, as well
                                                            15 as any copies thereof, and shall not use the information in the specified document or
                                                            16 data, except as provided by Fed. R. Civ. P. 26(b)(5)(B), until after the claim is
                                                            17 resolved. If a court upholds — or if the Receiving Party does not challenge — the
                                                            18 Producing Party's claim of privilege as to a produced document or data, the
                                                            19 Receiving Party shall return or dispose of the specified document or data, as well as
                                                            20 any hard or electronic copies thereof. Within five business days of taking such
                                                            21 measures, the Receiving Party shall certify that it has complied with the
                                                            22 requirements of this paragraph
                                                            23
                                                            24         This provision is not intended to modify whatever procedure may be
                                                            25 established in an e-discovery order that provides for production without prior
                                                            26 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                            27 parties reach an agreement on the effect of disclosure of a communication or
                                                            28 information covered by the attorney-client privilege or work product protection, the

                                                                                                         -13-
                                                             1 parties may incorporate their agreement in the stipulated protective order submitted
                                                             2 to the court.
                                                             3         12.     MISCELLANEOUS
                                                             4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                             5 person to seek its modification by the Court in the future.
                                                             6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                             7 Protective Order no Party waives any right it otherwise would have to object to
                                                             8 disclosing or producing any information or item on any ground not addressed in this
                                                             9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                            10 ground to use in evidence of any of the material covered by this Protective Order.
                                                            11         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                            12 Protected Material must comply with Civil Local Rule 79-5. Protected Material
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 may only be filed under seal pursuant to a court order authorizing the sealing of the
                             TELEPHONE (213) 426-2000




                                                            14 specific Protected Material at issue. If a Party's request to file Protected Material
                                                            15 under seal is denied by the court, then the Receiving Party may file the information
                                                            16 in the public record unless otherwise instructed by the court.
                                                            17 13.     FINAL DISPOSITION
                                                            18         After the final disposition of this Action, as defined in paragraph 4, the
                                                            19 Designating Party will provide notice via written request to the Receiving Party to
                                                            20 return all Protected Material to the Producing Party or destroy such material. Within
                                                            21 60 days of the written request by the Designating Party, each Receiving Party must
                                                            22 return all Protected Material to the Producing Party or destroy such material. As
                                                            23 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                            24 compilations, summaries, and any other format reproducing or capturing any of
                                                            25 the Protected Material. Whether the Protected Material is returned or destroyed, the
                                                            26 Receiving Party must submit a written certification to the Producing Party (and, if
                                                            27 not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                            28 (1) identifies (by category, where appropriate) all the Protected Material that was

                                                                                                          -14-
                                                             1 returned or destroyed and (2) affirms that the Receiving Party has not retained
                                                             2 any copies, abstracts, compilations, summaries or any other format reproducing or
                                                             3 capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                             4 are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                             5 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                             6 and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                             7 work product, even if such materials contain Protected Material. Any such
                                                             8 archival copies that contain or constitute Protected Material remain subject to this
                                                             9 Protective Order as set forth in Section 4 (DURATION).
                                                            10 14.     Any violation of this Order may be punished by any and all appropriate
                                                            11 measures including, without limitation, contempt proceedings and/or monetary
                                                            12 sanctions.
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                             TELEPHONE (213) 426-2000




                                                            14
                                                            15 DATED: October 23, 2019               HURRELL CANTRALL LLP
                                                            16
                                                            17
                                                                                                     By:     /s/ Charles Phan
                                                            18
                                                                                                           THOMAS C. HURRELL
                                                            19                                             CHARLES PHAN
                                                            20                                             Attorneys for Defendants COUNTY OF
                                                                                                           RIVERSIDE (sued correctly as County of
                                                            21                                             Riverside and also sued incorrectly and
                                                            22                                             served as Riverside County Sheriff’s
                                                                                                           Department), DEPUTY GORDON
                                                            23                                             MITCHELL, DEPUTY SETH MANNIE,
                                                            24                                             and DEPUTY JUSTIN TIBBETTS

                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                           -15-
                                                             1 DATED: October 23, 2019   MCMURRAY HENRICKS LLP
                                                             2
                                                             3
                                                                                         By:      /s/ Yana G. Henriks
                                                             4
                                                                                               YANA G. HENRIKS
                                                             5                                 Attorneys for Plaintiffs DEMAJAY
                                                             6                                 WILLIAMS, DESTINY WILLIAMS, a
                                                                                               minor by and through her guardian ad
                                                             7                                 litem Desiree Renee Wilson, JODI
                                                             8                                 WILLIAMS, , a minor by and through her
                                                                                               guardian ad litem Danielle Banks, and
                                                             9                                 TAMMY JOHNSON
                                                            10
                                                            11 DATED: October 23, 2019   SAMUEL O. OGBOGU INC. A.P.L.C.
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13
                             TELEPHONE (213) 426-2000




                                                                                         By:    /s/ Samuel O. Ogbogu
                                                            14                                 SAMUEL O. OGBOGU, ESQ
                                                            15                                 Attorney for Plaintiff,
                                                                                               LARISSA WASHINGTON, et al.
                                                            16
                                                            17 DATED: October 23, 2019   LAW OFFICE OF JILLISA L. O’BRIEN PC
                                                            18
                                                            19
                                                            20                           By: /s/ Conor McElroy
                                                                                            JILLISA O’BRIEN
                                                            21                              CONOR MCELROY
                                                            22                              Attorneys for Defendant ERICK
                                                                                            VENTURA-IRAHETA
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                               -16-
                                                             1 DATED: October 23, 2019           NORTON AND MELNIK
                                                             2
                                                             3
                                                                                                 By: /s/ Geoffrey P. Norton
                                                             4
                                                                                                    GEOFFREY P. NORTON
                                                             5                                      Attorney for Defendant JOHN
                                                             6                                      BLAKEMAN

                                                             7
                                                             8 DATED: October 23, 2019           CHAPMAN, GLUCKSMAN, DEAN, ROEB
                                                                                                 & BARGER
                                                             9
                                                            10
                                                                                                        /s/ Arthur Chapman
                                                            11                                   By:
                                                                                                       ARTHUR CHAPMAN
HURRELL CANTRALL LLP




                                                            12
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                                                                       DAVID A. WEINBERGER
                          LOS ANGELES, CALIFORNIA 90071




                                                            13
                             TELEPHONE (213) 426-2000




                                                                                                       Attorneys for Defendant KOHL’S
                                                            14                                         DEPARTMENT STORES, INC.
                                                            15 FOR GOOD CAUSE SHOWN IT IS ORDERED.
                                                            16
                                                            17 DATED: October 25, 2019
                                                            18
                                                            19 ________________________________________
                                                            20 Honorable Shashi H. Kewalramani
                                                            21 United States Magistrate Judge
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                       -17-
                                                             1 EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                             2        I, _____________________________ [print or type full name], of
                                                             3 _________________________________ [print or type full address], declare under
                                                             4 penalty of perjury that I have read in its entirety and understand the Stipulated
                                                             5 Protective Order that was issued by the United States District Court for the Central
                                                             6 District of California on __________ [date] in the consolidated cases of Williams, et
                                                             7 al. v Kohl’s Department Stores, Inc., Case No. 5:19-cv-00397-JGB-SHKx; Williams,
                                                             8 et al. v Kohl’s Department Stores, Inc., Case No. 5:19-cv-00405-JGB-SHKx; and
                                                             9 Washington v. Kohl’s Department Stores, Inc., Case No. 5:19−cv-00864-JGB-SHKx.
                                                            10 I agree to comply with and to be bound by all the terms of this Stipulated Protective
                                                            11 Order and I understand and acknowledge that failure to so comply could expose me
                                                            12 to sanctions and punishment in the nature of contempt. I solemnly promise that I will
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            13 not disclose in any manner any information or item that is subject to this Stipulated
                             TELEPHONE (213) 426-2000




                                                            14 Protective Order to any person or entity except in strict compliance with the
                                                            15 provisions of this Stipulated Protective Order. I further agree to submit to the
                                                            16 jurisdiction of the United States District Court for the Central District of California
                                                            17 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                                            18 proceedings occur after termination of this action.               I hereby appoint
                                                            19 __________________________             [print    or     type     full    name]      of
                                                            20 __________________________________________ [print or type full address and
                                                            21 telephone number] as my California agent for service of process in connection with
                                                            22 this action or any proceedings related to enforcement of this Stipulated Protective
                                                            23 Order.
                                                            24 Date: ______________________________________
                                                            25 City and State where sworn and signed: _________________________________
                                                            26 Printed name: _______________________________
                                                            27 Signature: __________________________________
                                                            28

                                                                                                         -18-
